Citation Nr: 1824545	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for entitlement to service connection for tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In an October 2017 written statement, the Veteran's representative expressed the Veteran's desire to withdraw his appeal for service connection for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for tinnitus, and this claim is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for tinnitus.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


